Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 14-15, 17-19, 21 are rejected under 35 USC 103(a) as being unpatentable over Summers US 2015/0254910 in view of Crowell US 2017/0067993. 
 
     As to claims 1 and 18, Summers teaches a sailboat race tracking system comprising: an event organizer computing device or two such devices accessible via partially wireless telecommunication network providing a position of a first and second starting mark (esp. c.f. [0063] that teaches the wireless network and race computer and esp. c.f. claim 4 of Summer, which teaches calculating and displaying the position data in real-time; also c.f. esp. c.f. [0015, 0043, 0050, 0053, 0068, 0079, 0086, 0096-0104] and claim 4 of Summer that teaches transmitting the data as function of time throughout race, which implicitly if not inherently includes the start, i.e. time in the beginning) a plurality of sailboat computing devices authenticated to said race computer via sailboat identification and via event (esp. c.f. [0086] that teaches computing devices); each of said plurality of sailboat computing devices transmitting position data as a function of time to said race computer (esp. c.f. [0015, 0043, 0050, 0053, 0068, 0079, 0086, 0096-0104], which teach the mechanics of transmitting position data as a function of time); an event organizer computing device for setting a time indicative of a race start for the event ([0006, 0082] teaches device for start time); said race computer receiving the position data as a function of time from said plurality of sailboat computing devices (esp. c.f. [0096-0104]); said event organizer computing device transmitting the race start time to said race computer (esp. c.f. [0082, claim 3]) a starting system, and first starting mark position data  to the devices (esp. c.f. 0041-0044, 0053, which teaches time sync with position data and esp. c.f. claim 4, which teaches calculating and displaying the position data in real-time), wherein each device provides heading for starting marks (esp. c.f. 0006, 0082, and claim 3 of Summer, which teaches the starting line mechanics; as well as c.f. esp. c.f. [0015, 0043, 0050, 0053, 0068, 0079, 0086, 0096-0104] of Summer, which teach the mechanics of transmitting position data as a function of time). 
	While it is the position of the Office that Summer teaches all the claimed limitations. For the sake of argument, assuming Summer fails to teach providing the starting mark position, please c.f. Crowell [0021] and fig.3, which teaches time syncing the position of boats and time syncing the position data using a time mark on the position data. 
	It would be obvious to modify Summer by time syncing the position data as taught by Crowell to modulate the tracking of position data of boats.  

As to claim 2, cited art teaches claim 1 wherein the system transmitted by device comprises signals indicative of starting sequence of race (esp. c.f. claim 4 of Summer, which teaches calculating and displaying the position data in real-time; also c.f. esp. c.f. [0015, 0043, 0050, 0053, 0068, 0079, 0086, 0096-0104] and claim 4 of Summer that teaches transmitting the data).

As to claims 3 and 19, The cited prior art teaches further wherein the signals comprise a virtual flag indicative of stage of starting sequence (claim 3 and fig.3 of Summer). Further, a virtual flag is one of many indications that can be used as a signal in a tracking system. Applicant has not invented the idea of a virtual flag. It would be obvious to incorporate a virtual flag into the tracking system of the prior art for the benefit of adopting a routine signal to indicate desired metric. 

As to claim 6, the cited art teaches claim 5 wherein  the device transmits rate metric to device calculated using position data transmitted by device and indicates rate of progress to starting line (esp. c.f. 082 and claim 3 of Summer, which teach timer for start time and start time mechanics—it would be obvious to modulate start time mechanics and associated arrival and timing based on the starting and timer mechanics of Summer).

As to claim 14. The cited art doesn’t expressly teach wherein position satellite transmits 1st starting mark position to device. However, please N.B., satellites are routine in tracking systems to help transmit signals with regards to positioning, e.g. GPS. It would be obvious to modify the art by incorporating satellite to help transmit the mark position to devices as desired. 
As to claim 15, cited art doesn’t expressly teaches wherein one of the sailboat computing devices serve as the event organizer computing device. However, in the tracking art, it is common to have an integrated processor or device to link various data among the plurality of system components. It would be obvious to incorporate such a feature into the cited art for the benefit of having one central integrated device operating as a computing device for the sailboat and event organizer. 

As to claim 17 and 21, the cited art further teaches a computer to receive start time, starting system, 1st starting mark position from device accessible by spectator device for displaying the above data and transmitting distance to starting line to each device calculated using data transmitted by device ([0015, 0043, 0050, 0053, 0068, 0079, 0086, 0096-0104], which teach the mechanics of transmitting position data as a function of time; an event organizer computing device for setting a time indicative of a race start for the event taught by [0006, 0082] teaches device for start time; said race computer receiving the position data as a function of time from said plurality of sailboat computing devices esp. c.f. [0096-0104]; said event organizer computing device transmitting the race start time to said race computer esp. c.f. [0082, claim 3] a starting system, and first starting mark position data  to the devices esp. c.f. 0041-0044, 0053, which teaches time sync with position data and esp. c.f. claim 4, which teaches calculating and displaying the position data in real-time).


Claims 4-5, 7-13, 16, 20, 22-23 are rejected under 35 USC 103(a) as being unpatentable over Summers in view of Crowell, of record, and further in view of Gatland et al. US 2016/0370187.

As to claim 4 and 20, summers and crowell do not expressly teach countdown sequence for time remaining before race start to devices. However, Gatland teaches countdown sequence for time remaining before race start to devices (esp. c.f. [0063, 0078, 0081, 0082] of Gatland, which teaches a time period that is a countdown to a race start so that the distance to travel to start time can be modulated to a minimum size, i.e. to zero, relative to the measured speed as the start time is reached or projected or estimated time).
It would be obvious to modify the cited prior art of Summers in view of Crowell by calculating estimated time until arrival at race starting line as taught by Gatland for the benefit of modulating the race start dynamics.

As to claim 5, summer and crowell teach claim 1 but not expressly a starting line determined based on 1st starting mark position. However, Gatland teaches a starting line determined based on 1st starting mark position (esp. c.f. figs. 5, 7 and [0023, 0078, claims 3 and 14] of Gatland, which teach using position data and race starting line to calculate a boat rate metric). 
It would be obvious to modify Summers in view of Crowell by calculating boat rate metric using the position data and a race starting line as taught by Gatland for the benefit of modulating the race start dynamics. 

As to claim 7, the cited art teaches claim 6, wherein the rate metric includes a distance to starting line (Gatland teaches a starting line determined based on 1st starting mark position (esp. c.f. figs. 5, 7 and [0023, 0078, claims 3 and 14] of Gatland, which teach using position data and race starting line to calculate a boat rate metric). 
It would be obvious to modify Summers in view of Crowell by calculating boat rate metric using the position data and a race starting line as taught by Gatland for the benefit of modulating the race start dynamics. 

	As to claim 8, cited art teaches claim 6 wherein device transmits estimated time until arrival at starting line (Gatland teaches a starting line determined based on 1st starting mark position (esp. c.f. figs. 5, 7 and [0023, 0078, claims 3 and 14] of Gatland, which teach using position data and race starting line to calculate a boat rate metric) to each device calculated using rate metric (esp. c.f. 082 and claim 3 of Summer, which teach timer for start time and start time mechanics—it would be obvious to modulate start time mechanics and associated arrival and timing based on the starting and timer mechanics of Summer).  

 As to claim 9, prior art teaches claim 5 wherein the device transmits indication when any sailboat is over start line before race start time (esp. c.f. 082 and claim 3 of Summer, which teach timer for start time and start time mechanics--would be obvious to modulate start time and associated penalty based on the timer of Summer).
As to claim 10, prior art teaches claim 9 wherein the device determines race start penalty for the individual one of the plurality of racing sailboats to the race computer; and said race computer transmits said race start penalty to at least one of the plurality of sailboat computing devices and the plurality of spectator computing devices for display (esp. c.f. 082 and claim 3 of Summer, which teach timer for start time and start time mechanics--would be obvious to modulate start time and associated penalty based on the timer of Summer; also c.f. esp. c.f. claim 4 of Summer, which teaches calculating and displaying data in real-time; would be obvious to also incorporate penalty data in real time for the display as well).

As to claim 11, cited art teaches system of claim 10. They don’t expressly teach wherein the device indicates when the boats have successfully restarted the race to exonerate the contravention . However the cited prior art teaches a timer system in 0082 and cl.3 of Summer as well as the concept of time syncing position data ([0021] of Crowell).  It would be obvious to modify the cited prior art to incorporate the time syncing of position data taught by Crowell into the start of races of Summer in order to modulate starting metrics of the boat race.
As to claim 12, cited art teaches claim 5 wherein the device determines starting line (esp. c.f. figs. 5, 7 and [0023, 0078, claims 3 and 14] of Gatland, which teach using position data and race starting line to calculate a boat rate metric) based on 1st starting mark position and 2nd starting mark position (esp. c.f. 0006, 0082, and claim 3 of Summer, which teaches the starting line mechanics; as well as c.f. esp. c.f. [0015, 0043, 0050, 0053, 0068, 0079, 0086, 0096-0104] of Summer, which teach the mechanics of transmitting position data as a function of time).
As to claim 13, cited art teaches claim 12 further another device provides 2nd starting mark position (see figs. 5, 7, and 11 of Gatland, which teaches starting mark dynamics). Further, it is common in the tracking art to have multiple devices providing signals. It would be obvious to modify the cited art by having another device provide the next mark positions in order to modulate the number of devices employed as per desired metrics. 

As to claim 16, cited art teaches wherein device using starting line (see figs. 5, 7, and 11 of Gatland, which teaches starting mark dynamics) to calculate course axis and transmit to the devices (0015, 0043, 0050, 0053, 0068, 0079, 0086, 0096-0104] of Summer, which teach the mechanics of transmitting position data as a function of time).  

As to claim 22, the cited art teaches device provides on course side indication depending on starting line (see figs. 5, 7, and 11 of Gatland, which teaches starting mark dynamics) and position data transmitted by device (esp. c.f. 0006, 0082, and claim 3 of Summer, which teaches the starting line mechanics; as well as c.f. esp. c.f. [0015, 0043, 0050, 0053, 0068, 0079, 0086, 0096-0104] of Summer, which teach the mechanics of transmitting position data as a function of time). 

As to claim 23, cited art teaches device display speed associated with the sailboat device (esp. c.f. [0063, 0078, 0081, 0082] of Gatland, which teaches a time period that is a countdown to a race start so that the distance to travel to start time can be modulated to a minimum size, i.e. to zero, relative to the measured speed as the start time is reached or projected or estimated time). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646